Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 22, 2022.

Claim Amendments
           Applicant’s amendment to the claims, filed 09/22/2022, is acknowledged. 
	Claims 5, 23, 71, 86, and 91 have been amended.
	Claims 4, 6-20, 22, 24-38, 40-42, 44-56, 58-64, 66-69, 72-85, and 92 are cancelled.
	Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 86-91, 93-94 are pending.
Claims 86-91, and 93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, and 94 are under examination.

Amendments to Specification - Not Entered
Applicant’s amendment to the specification filed 09/22/2022 has not been entered because the amendment fails to comply with the requirements of 37 CFR 1.121. 37 CFR 1.121 requires that Applicant “unambiguously identifies the location” of each amendment. In this case, Applicant’s amendment attempts to amend/replace “paragraph [0520]”; however, the specification as filed does not include paragraph numbers. Applicant is reminded that amendments are made to the specification as filed. Amendments are not made to the “published” specification. 

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application. See Requirement for Restriction/Election mailed 05/26/2021.
Applicant's election without traverse of the invention of Group I, drawn to a method of treating cancer, in the reply filed on 01/10/2022. Accordingly, claims 86-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.
Applicant's election with traverse of the invention of CD19, as the B cell antigen to which the first CAR binds to, in the reply filed on 01/10/2022.  
Applicant's election with traverse of the invention of SEQ ID NO: 84, as the antigen binding domain of the first CAR, in the reply filed on 01/10/2022.  
Applicant's election with traverse of the invention of SEQ ID NO: 270, as the first CAR amino acid sequence, in the reply filed on 01/10/2022. Accordingly, claim 93 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022. In particular, claim 93 requires (by reference to “the cell of claim 87”) that the first CAR does not comprise a primary signaling domain. Applicant’s elected invention of SEQ ID NO: 270, as the first CAR amino acid sequence, requires the primary signaling domain of CD3-zeta according to SEQ ID NO: 18. See Alignments below. For these reasons, claim 93 is directed to a nonelected invention.
Applicant's election with traverse of the invention of EGFRvIII, as the tumor antigen to which the second CAR binds to, in the reply filed on 01/10/2022.  
Applicant's election with traverse of the invention of SEQ ID NO: 76, as the antigen binding domain of the second CAR, in the reply filed on 01/10/2022.  
Applicant's election with traverse of the invention of SEQ ID NO: 1073, as the second CAR amino acid sequence, in the reply filed on 01/10/2022.  


Priority
	The instant application 16/082,035 was filed on 09/04/2018. This application is a National Stage of International Application PCT/IB2017/051267 filed 03/03/2017, claiming priority based on U.S. Provisional Patent Application No. 62/303,466 filed 03/04/2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 03/24/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Specification - Objections
The disclosure is objected to because of the following informalities: 
The prior objection to the specification for use of improperly demarcated trademarks is maintained. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
One example of such an improperly demarcated trademark is “Nucleofector”, which appears in the present specification on page 217, line 16. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Improper Markush Grouping Rejection
	Claim 5 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
	The Markush grouping of SEQ ID NOs: 83-95, directed to alternative antigen biding domains of the first CAR, as recited in paragraphs (a)(i) through (a)(vi) of claim 5, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative antigen binding domains of the first CAR, i.e. each member of the Markush grouping of SEQ ID NOs: 83-95, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative antigen binding domain is structurally different and distinct, and therefore each alternative possesses functionally distinct binding affinities for a particular B cell antigen. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 83-95 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 83-95 as possessing binding specificity for CD19, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the structure of an unknown CD19 antigen binding domain cannot be predicted a priori from the structure of another known CD19 antigen binding domain. Essentially, CD19 binding specificity of one member of the Markush grouping cannot be predicted a priori from knowledge of the structure of another member known to possess CD19 binding specificity. Rather, CD19 binding specificity of each member can only be known through experimentation (a posteriori). For these reasons, the Markush grouping of SEQ ID NOs: 83-95 is improper.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraphs of (b)(i) through (b)(vi) of claim 5 appear to be similarly deficient.
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the Markush grouping is proper because the alternative amino acid sequences of the CD19 antigen binding domain share a structural similarity in their CDR sequences. In particular, Applicant points to Tables 7 and 8 (pages 82-84) of the specification as disclosing that each alternative amino acid sequence comprises the same CDR1 sequence and the same CDR3 sequence. Applicant identifies that the alternative amino acid sequences comprise different CDR2 sequences but argues that the different CDR2 sequences have structural similarity, as they have one or two amino acid differences from each other. See page 20 of Applicant’s reply. This is not persuasive.
	In this case, Applicant’s identification that the alternative amino acid sequences comprise different CDR2 sequences is considered evidence that the alternative amino acid sequences do not comprise a structural similarity. One of ordinary skill in the art would have recognized that the CDR regions correspond to that part of the antigen binding domain which binds to the specific antigen (Official Notice taken, if necessary). Accordingly, changes in the CDR regions directly affect binding activity. Moreover, the alternative amino acid sequences do not only differ in their respective CDR2 sequences. 


	Claim 5 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
	The Markush grouping of SEQ ID NOs: 269-281, directed to alternative first CAR polypeptides, as recited in paragraph (a)(vii) of claim 5, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative first CAR polypeptides, i.e. each member of the Markush grouping of SEQ ID NOs: 269-281, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative first CAR polypeptide is structurally different and distinct, and therefore each alternative possesses functionally distinct binding affinities and activities for a particular B cell antigen. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 269-281 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 269-281 as possessing binding specificity for CD19, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the structure of an unknown CD19-binding CAR cannot be predicted a priori from the structure of another known CD19-binding CAR. Essentially, CD19 binding specificity of one member of the Markush grouping cannot be predicted a priori from knowledge of the structure of another member known to possess CD19 binding specificity. Rather, CD19 binding specificity of each member can only be known through experimentation (a posteriori). For these reasons, the Markush grouping of SEQ ID NOs: 269-281 is improper.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraph (b)(vii) of claim 5 appears to be similarly deficient.
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the Markush grouping is proper because the alternative amino acid sequences of the CD19 CAR polypeptides share a structural similarity in their CDR sequences of the antigen binding domain. In particular, Applicant points to Tables 7 and 8 (pages 82-84) of the specification as disclosing that each alternative antigen binding domains comprises the same CDR1 sequence and the same CDR3 sequence. Applicant identifies that the alternative antigen binding domains comprise different CDR2 sequences but argues that the different CDR2 sequences have structural similarity, as they have one or two amino acid differences from each other. See page 20 of Applicant’s reply. This is not persuasive.
	In this case, Applicant’s identification that the alternative amino acid sequences comprise different CDR2 sequences is considered evidence that the alternative amino acid sequences do not comprise a structural similarity. One of ordinary skill in the art would have recognized that the CDR regions correspond to that part of the antigen binding domain which binds to the specific antigen (Official Notice taken, if necessary). Accordingly, changes in the CDR regions directly affect binding activity. Moreover, the alternative CAR polypeptides do not only differ in their respective CDR2 sequences. 


	Claim 23 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
	The Markush grouping of SEQ ID NOs: 71-79, directed to alternative antigen biding domains of the second CAR, as recited in paragraphs (a)(i) through (a)(vi) of claim 23, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative antigen binding domains of the second CAR, i.e. each member of the Markush grouping of SEQ ID NOs: 71-79, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative antigen binding domain is structurally different and distinct, and therefore each alternative possesses functionally distinct binding affinities for a particular tumor antigen. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 71-79 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 71-79 as possessing binding specificity for EGFRvIII, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the structure of an unknown EGFRvIII antigen binding domain cannot be predicted a priori from the structure of another known EGFRvIII antigen binding domain. Essentially, EGFRvIII binding specificity of one member of the Markush grouping cannot be predicted a priori from knowledge of the structure of another member known to possess EGFRvIII binding specificity. Rather, EGFRvIII binding specificity of each member can only be known through experimentation (a posteriori). For these reasons, the Markush grouping of SEQ ID NOs: 71-79 is improper.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraphs of (b)(i) through (b)(vi) of claim 23 appear to be similarly deficient.
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the Markush grouping is proper because the alternative amino acid sequences of the EGFRvIII antigen binding domain share a structural similarity in their CDR sequences. In particular, Applicant asserts that all of the alternative antigen binding domains comprise the same six CDRs: dyyih, ridpendetkygpifqg, rggv, kssqslldsdgktyln, lvsklds, and wqgthfpgt. See page 21 of Applicant’s reply. This is not persuasive.
	The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant' s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant's assertions that all of the alternative antigen binding domains comprise the same six CDRs, namely, dyyih, ridpendetkygpifqg, rggv, kssqslldsdgktyln, lvsklds, and wqgthfpgt. This specification of the instant application does not disclose that SEQ ID NOs: 71-79 each comprise the same six CDRs of dyyih, ridpendetkygpifqg, rggv, kssqslldsdgktyln, lvsklds, and wqgthfpgt. The specification does not specifically identity the sequences dyyih, ridpendetkygpifqg, rggv, kssqslldsdgktyln, lvsklds, and wqgthfpgt as the CDR sequences of each amino acid sequence according to SEQ ID NOs: 71-79. 


	Claim 23 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
	The Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, and 1090, directed to alternative second CAR polypeptides, as recited in paragraph (a)(vii) of claim 23, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative second CAR polypeptides, i.e. each member of the Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, and 1090, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative second CAR polypeptide is structurally different and distinct, and therefore each alternative possesses functionally distinct binding affinities and activities for a particular tumor antigen. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, and 1090 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, and 1090 as possessing binding specificity for EGFRvIII, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the structure of an unknown EGFRvIII-binding CAR cannot be predicted a priori from the structure of another known EGFRvIII-binding CAR. Essentially, EGFRvIII binding specificity of one member of the Markush grouping cannot be predicted a priori from knowledge of the structure of another member known to possess EGFRvIII binding specificity. Rather, EGFRvIII binding specificity of each member can only be known through experimentation (a posteriori). For these reasons, the Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, and 1090 is improper.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraph (b)(vii) of claim 23 appears to be similarly deficient.
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the Markush grouping is proper because the alternative amino acid sequences of the EGFRvIII CAR polypeptide share a structural similarity in their CDR sequences. In particular, Applicant asserts that all of the alternative antigen binding domains comprise the same six CDRs: dyyih, ridpendetkygpifqg, rggv, kssqslldsdgktyln, lvsklds, and wqgthfpgt. See page 21 of Applicant’s reply. This is not persuasive.
	The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant' s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant's assertions that all of the alternative CAR polypeptides comprise the same six CDRs, namely, dyyih, ridpendetkygpifqg, rggv, kssqslldsdgktyln, lvsklds, and wqgthfpgt. This specification of the instant application does not disclose that SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, and 1090 each comprise the same six CDRs of dyyih, ridpendetkygpifqg, rggv, kssqslldsdgktyln, lvsklds, and wqgthfpgt. The specification does not specifically identity the sequences dyyih, ridpendetkygpifqg, rggv, kssqslldsdgktyln, lvsklds, and wqgthfpgt as the CDR sequences of each amino acid sequence according to SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, and 1090. 


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
Claim 1 recites “an otherwise identical cell that lacks the first CAR”. The recitation is repeated in claim 71. The term “otherwise identical” in claims 1 and 71 is a relative term which renders the claim indefinite. The term “otherwise identical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, it is not clear in what aspects the “otherwise identical cell” is identical to the cell administered in the claimed method. For example, it is unclear if the “otherwise identical cell” is any cell comprising a CAR that binds to a tumor antigen other than a B-cell antigen but does not comprise a CAR that binds to a B-cell antigen. It is unclear if the “otherwise identical cell” must be the same cell type and species of the cell administered in the claimed method. It is unclear if the “otherwise identical cell” must possess a gene expression profile and metabolic activity/flux exactly identical to the cell administered in the claimed method. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 2-3, 5, 21, 23, 39, 43, 57, 65, 70-71, and 94 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the specification provides guidance to one of skill in the art to understand the scope of “an otherwise identical cell that lacks the first CAR” because page 20, lines 20-27, of the specification discloses:
Without wishing to be bound by theory, treatment with an immune effector cell expressing a
CAR targeting a B-Cell antigen and a CAR targeting a tumor antigen enhances the anti
tumor efficacy of the CAR-expressing immune effector cell in a subject, e.g., by one or more
of: increasing the proliferation of said CAR-expressing immune effector cells and/or
increasing the in vivo persistence of said CAR expressing immune effector cells, e.g., as
compared to administering an immune effector cell expressing only the tumor-targeting
CAR (e.g., not expressing the CAR tar[g]eting a B-Cell antigen).
	See page 23 of Applicant’s reply. This is not persuasive.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In this case, the rejected claims do not recite that the “otherwise identical cell that lacks the first CAR [B-Cell antigen targeting CAR]” is “an immune effector cell expressing only the tumor-targeting CAR” or “an immune effector cell not expressing the CAR tar[g]eting a B-Cell antigen.” The claims recite “an otherwise identical cell.” The meaning of “an otherwise identical cell” is not provided in claims. The phrase “an otherwise identical cell” does not appear in the passage of the specification cited by Applicant. Although it is clear that “an otherwise identical cell” must lack the first CAR, the scope of “an otherwise identical cell” is otherwise indefinite for the reasons set forth in the rejection. For example, it is unclear if the “otherwise identical cell” must be the same cell type and species of the cell administered in the claimed method.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
This is a lack of written description rejection.
	Claim 1 recites a cell comprising a first chimeric antigen receptor (CAR) polypeptide that binds to a B-cell antigen. Dependent claims 3 and 5 recite Applicant’s elected B-cell antigen of CD19. Accordingly, the claims are directed to a functionally defined genus of CAR polypeptides that bind to any B-cell antigen; and the claims are further directed to a functionally defined genus of CAR polypeptides that specifically bind to CD19.
	An adequate written description of a CAR polypeptide that binds to any B-cell antigen and a CAR polypeptide that specifically binds to CD19 requires more than a mere statement that it is part of the invention and reference to a potential method for generating/isolating it. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a CAR polypeptide solely by its desired biological property, i.e. binding to a B-cell antigen or binding to CD19, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any CAR polypeptide that is capable of achieving the desired binding activity when expressed by in any type and species of cell. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all CAR polypeptides that bind to any B-cell antigen and all CAR polypeptides that bind to CD19 without defining what means will do is not in compliance with the description requirement. Moreover, the structure of one structurally-undisclosed member of the functionally-defined genus of CAR polypeptides cannot be predicted a priori from the structure of another, known member of the functionally-defined genus of CAR polypeptides. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require the screening of a vast number of CAR polypeptides for their binding affinities to any B-cell antigen, and for their binding affinities to CD19 in particular, by trial and error experimentation.
	The specification identifies a plurality of B-cell antigens that may be targeted by the first CAR polypeptide of the claimed invention, e.g. page 3, lines 5-9. However, the structure of a CAR polypeptide that successfully binds to a B-cell antigen cannot be predicted a priori solely from knowledge of the structure of the targeted B-cell antigen. In addition, the structure of an unknown CAR polypeptide that can successfully bind to one particular B-cell antigen (e.g. CD19) cannot be predicted a priori solely from knowledge of the structure of another CAR polypeptide that successfully binds to a different B-cell antigen (e.g. BCMA). It is further noted that the limited number of B-cell antigens contemplated in the specification cannot be considered representative of the vast number of B-cell antigens (discovered and undiscovered) that may be targeted by a CAR polypeptide.
	The specification discloses a plurality of antigen binding domains that bind to CD19 (e.g. Table 6 on pages 82-84) and a plurality of CAR polypeptides that bind to CD19 (e.g. page 12, lines 5-10). However, this limited number of antigen binding domains and CAR polypeptides that bind to CD19 cannot be considered representative of the vast number of antigen binding domains and CAR polypeptides (discovered and undiscovered) that can successfully target CD19. Indeed, the structure of an unknown antigen binding domain or unknown CAR polypeptide that can successfully bind to CD19 cannot be predicted a priori solely from knowledge of the structure another antigen binding domain or another CAR polypeptide that can successfully bind to CD19. Moreover, disclosure of an antigen binding domain that binds to CD19 (e.g. Table 6 on pages 82-84) is not sufficient disclosure of any CAR polypeptide comprising said CD19-antigen binding domain. CAR polypeptides are complex macromolecules that comprise one or more extracellular domains, one or more transmembrane domains, and one or more intracellular domains, and therefore disclosure merely of an antigen binding domain (e.g. Table 6 on pages 82-84) is not sufficient to successfully predict a full-length CAR polypeptide that can be functionally expressed on the surface of a cell and bind to its target antigen (e.g. CD19). It is further noted that the specification of the instant application provides no reduction of practice or working examples demonstrating that the contemplated antigen binding domains (e.g. Table 6 on pages 82-84) and contemplated CAR polypeptides (e.g. page 12, lines 5-10) can be functionally expressed on the surface of a cell and bind to its target antigen CD19. (Examples 1-3 on pages 300-304 of the specification are merely prophetic).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of B-cell antigen-binding CAR polypeptides and the broad genus of CD19-binding CAR polypeptides, as recited in the claims, at the time the application was filed. Dependent claims 2-3, 5, 21, 23, 39, 43, 57, 65, 70-71, and 94 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
	Note: The rejection above only specifically addresses CD19 as the B-cell antigen because the other B-cell antigens recited in the claims are directed to a nonelected invention.
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the specification of the instant application does disclose a representative number of B-cell antigen-binding CAR polypeptides. In particular, Applicant argues that pages 80-130 of the specification provides the description of numerous B-cell antigens, and that Tables 6-9, 12-15 and pages 122-130 provide specific sequences for antigen binding domains, CDRs, and refers to specific publications describing sequences of such CARs. See page 25 of Applicant’s reply. This is not persuasive.
	As stated in the rejection, the disclosure of the B-cell antigens that may be targeted by a CAR polypeptide is not an adequate written description of the CAR polypeptides themselves. The structure of a CAR polypeptide that successfully binds to a B-cell antigen cannot be predicted a priori solely from knowledge of the structure of the targeted B-cell antigen. Moreover, pages 80-130 and Tables 6-9, 12-15 of the specification only provides a limited number of sequences for CAR polypeptides and antigen-binding domains targeting two B-Cell antigens: CD19 and BCMA. CAR polypeptides and antigen-binding domains targeting CD19 and BCMA is not representative of the broad genus of CAR polypeptides and antigen-binding domains targeting any B-Cell antigen. Pages 80-81 of the specification discloses that the CARs can target, but not limited to, the following B-Cell antigens: CD10, CD20, CD21, CD22, CD23, CD24, CD25, CD37, CD38, CD53, CD72, CD73,
CD74, CD75, CD77, CD79a, CD79b, CD80, CD81, CD82, CD83, CD84, CD85, ROR1, CD86, CD179b, CD1a, CD1b, CD1c, CD1d, CD2, CD5, CD6, CD9, CD11a, CD11b, CD11c,
CD17, CD18, CD26, CD27, CD29, CD30, CD31, CD32a, CD32b, CD35, CD38, CD39, CD40,
CD44, CD45, CD45RA, CD45RB, CD45RC, CD45RO, CD46, CD47, CD48, CD49b, CD49c, CD49d, CDS0, CD52, CD54, CD55, CD58, CD60a, CD62L, CD63, CD63, CD68 CD69,
CD70, CD85E, CD85I, CD85J, CD92, CD95, CD97, CD98, CD99, CD100, CD102, CD108,
CD119, CD120a, CD120b, CD121b, CD122, CD124, CD125, CD126, CD130, CD132,
CD137, CD138, CD139, CD147, CD148, CD150, CD152, CD162, CD164, CD166, CD167a, CD170, CD175, CD175s, CD180, CD184, CD185, CD192, CD196, CD197, CD200, CD205,
CD210a, CDw210b, CD212, CD213a1, CD213a2, CD215, CD217, CD218a, CD218b, CD220,
CD221, CD224, CD225, CD226, CD227, CD229, CD230, CD232, CD252, CD253, CD257,
CD258, CD261, CD262, CD263, CD264, CD267, CD268, CD269, CD270, CD272, CD274,
CD275, CD277, CD279, CD283, CD289, CD290, CD295, CD298, CD300a, CD300c, CD305, CD306, CD307a, CD307b, CD307c, CD307d, CD307e, CD314, CD315, CD316, CD317,
CD319, CD321, CD327, CD328, CD329, CD338, CD351, CD352, CD353, CD354, CD355,
CD357, CD358, CD360, CD361, CD362, CD363, FcRn5, FcRn2, and CS-1.


Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
This is a lack of written description rejection.
	Claim 1 recites a cell comprising a second chimeric antigen receptor (CAR) polypeptide that binds to a tumor antigen other than a B-cell antigen. Dependent claims 21 and 23 recite Applicant’s elected tumor antigen of EGFRvIII. Accordingly, the claims are directed to a functionally defined genus of CAR polypeptides that bind to any tumor antigen other than a B-cell antigen; and the claims are further directed to a functionally defined genus of CAR polypeptides that specifically bind to EGFRvIII. 	
	An adequate written description of a CAR polypeptide that binds to any tumor antigen other than a B-cell antigen and a CAR polypeptide that specifically binds to EGFRvIII requires more than a mere statement that it is part of the invention and reference to a potential method for generating/isolating it. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a CAR polypeptide solely by its desired biological property, i.e. binding to a tumor antigen other than a B-cell antigen or binding to EGFRvIII, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any CAR polypeptide that is capable of achieving the desired binding activity when expressed by in any type and species of cell. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all CAR polypeptides that bind to any tumor antigen other than a B-cell antigen and all CAR polypeptides that bind to EGFRvIII without defining what means will do is not in compliance with the description requirement. Moreover, the structure of one structurally-undisclosed member of the functionally-defined genus of CAR polypeptides cannot be predicted a priori from the structure of another, known member of the functionally-defined genus of CAR polypeptides. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require the screening of a vast number of CAR polypeptides for their binding affinities to any tumor antigen other than a B-cell antigen, and for their binding affinities to EGFRvIII in particular, by trial and error experimentation.
	The specification identifies a plurality of tumor that may be targeted by the second CAR polypeptide of the claimed invention, e.g. pages 5-6, joining paragraph. However, the structure of a CAR polypeptide that successfully binds to a tumor antigen cannot be predicted a priori solely from knowledge of the structure of the targeted tumor antigen. In addition, the structure of an unknown CAR polypeptide that can successfully bind to one particular tumor (e.g. EGFRvIII) cannot be predicted a priori solely from knowledge of the structure of another CAR polypeptide that successfully binds to a different tumor antigen (e.g. mesothelin). It is further noted that the limited number of tumor antigens contemplated in the specification cannot be considered representative of the vast number of tumor antigens (discovered and undiscovered) that may be targeted by a CAR polypeptide.
	The specification discloses a plurality of antigen binding domains that bind to EGFRvIII (e.g. Table 5 on pages 70-71) and a plurality of CAR polypeptides that bind to EGFRvIII (e.g. page 12, lines 14-16). However, this limited number of antigen binding domains and CAR polypeptides that bind to EGFRvIII cannot be considered representative of the vast number of antigen binding domains and CAR polypeptides (discovered and undiscovered) that can successfully target EGFRvIII. Indeed, the structure of an unknown antigen binding domain or unknown CAR polypeptide that can successfully bind to EGFRvIII cannot be predicted a priori solely from knowledge of the structure another antigen binding domain or another CAR polypeptide that can successfully bind to EGFRvIII. Moreover, disclosure of an antigen binding domain that binds to EGFRvIII (e.g. Table 5 on pages 70-71) is not sufficient disclosure of any CAR polypeptide comprising said EGFRvIII-antigen binding domain. CAR polypeptides are complex macromolecules that comprise one or more extracellular domains, one or more transmembrane domains, and one or more intracellular domains, and therefore disclosure merely of an antigen binding domain (e.g. Table 5 on pages 70-71) is not sufficient to successfully predict a full-length CAR polypeptide that can be functionally expressed on the surface of a cell and bind to its target antigen (e.g. EGFRvIII). It is further noted that the specification of the instant application provides no reduction of practice or working examples demonstrating that the contemplated antigen binding domains (e.g. Table 5 on pages 70-71) and contemplated CAR polypeptides (e.g. page 12, lines 14-16) can be functionally expressed on the surface of a cell and bind to its target antigen EGFRvIII. (Examples 1-3 on pages 300-304 of the specification are merely prophetic).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of tumor antigen-binding CAR polypeptides and the broad genus of EGFRvIII-binding CAR polypeptides, as recited in the claims, at the time the application was filed. Dependent claims 2-3, 5, 21, 23, 39, 43, 57, 65, 70-71, and 94 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
	Note: The rejection above only specifically addresses EGFRvIII as the tumor antigen because the other tumor antigens recited in the claims are directed to a nonelected invention.
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the specification of the instant application does disclose a representative number of CAR polypeptides targeting a tumor antigen other than a B-cell antigen. In particular, Applicant argues that pages 56-80 of the specification provides the description of numerous tumor antigens other than a B-cell antigen, and that Tables 2-5 and pages 63-80 provide specific sequences for antigen binding domains, CDRs, and refers to specific publications describing sequences of such CARs. See pages 26-27 of Applicant’s reply. This is not persuasive.
	As stated in the rejection, the disclosure of the tumor antigens other than a B-cell antigen that may be targeted by a CAR polypeptide is not an adequate written description of the CAR polypeptides themselves. The structure of a CAR polypeptide that successfully binds to a tumor antigen other than a B-cell antigen cannot be predicted a priori solely from knowledge of the structure of the targeted tumor antigen. Moreover, pages 56-80 and Tables 2-5 of the specification only provides a limited number of sequences for CAR polypeptides and antigen-binding domains targeting two tumor antigens other than a B-cell antigen: EGFRvIII and mesothelin. CAR polypeptides and antigen-binding domains targeting EGFRvIII and mesothelin is not representative of the broad genus of CAR polypeptides and antigen-binding domains targeting any tumor antigen other than a B-cell antigen. Pages 56-57 of the specification discloses that the CARs can target, but not limited to, the following tumor antigens other than a B-cell antigen: CD123, CD30, CD171, CS-1, CLL-1 (CLECL1), CD33, GD2, GD3, Tn Ag, sTn Ag, Tn-O-Glycopeptides, Stn-O-Glycopeptides, PSMA, FLT3, FAP, TAG72, CD44v6, CEA, EPCAM, B7H3, KIT, IL-13Ra2, IL-
11Ra, PSCA, VEGFR2, LewisY, PDGFR-beta, PRSS21, SSEA-4, Folate receptor alpha, ERBB2 (Her2/neu), MUCl, EGFR, NCAM, Prostase, PAP, ELF2M, Ephrin B2, IGF-I receptor, CAIX, LMP2, gp100, bcr-abl, tyrosinase, EphA2, Fucosyl GM1, sLe, GM3, TGS5, HMWMAA, o-acetyl-GD2, Folate receptor beta, TEM1/CD248, TEM7R, CLDN6, TSHR, GPRC5D, CXORF61, CD97, CD179a, ALK, Plysialic acid, PLAC1, GloboH, NY-BR-1, UPK2, HAVCR1, ADRB3, PANX3, GPR20, LY6K, OR51E2, TARP, WT1, NY-ESO-1, LAGE-la, legumain, HPV E6,E7, MAGE-A1, MAGE A1, ETV6-AML, sperm protein 17, XAGE1, Tie 2, MAD-CT-1, MAD-CT-2, Fos-re1ated antigen 1, p53, p53 mutant, prostein, survivin and teiomerase, PCTA-1/Galectin 8, MelanA/MARTl, Ras mutant, hTERT, sarcoma translocation breakpoints, ML-IAP, ERG (TMPRSS2 ETS fusion gene), NA17, PAX3, Androgen receptor, Cyclin B1, MYCN, RhoC, TRP-2, CYP1B1, BORIS, SART3, PAX5, OYTES1, LCK, AKAP-4, SSX2, RAGE-1, human telomerase reverse transcriptase, RU1, RU2, intestinal carboxyl esterase, mut hsp70-2, LAIR 1, FCAR, LILRA2, CD300LF, CLEC12A, BST2, EMR2, LY75, GPC3, FCRL5, IGLL1, and peptides of these antigens presented on MHC.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 21, 39, 43, 57, 65, 71, and 94 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/075468 A1 to Pulé et al. (published: 28 May 2015; filed: 21 Nov 2014).
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
Pulé discloses a method of treating cancer in a subject comprising administering a plurality of T cells comprising a first chimeric antigen receptor (CAR) and a second CAR. Page 16, lines 10-24. The first CAR and second CAR each comprise an antigen-binding domain, a transmembrane domain, and an intracellular T cell signaling domain (endodomain), wherein the antigen binding domains of the first and second CARs bind to antigens. Pages 12-13, joining paragraph; see also page 18, lines 13-23. In one working example, Pulé discloses a T cell expressing a first CAR that binds to CD19 and a second CAR that binds to EGFRvIII. See Figure 20 and pages 7-8, joining paragraph; see Example 5 on page 66; see also pages 30-31, joining paragraph.
Claim 1 further recites “wherein said administering of the cell enhances proliferation of the cell in the subject compared to administering an otherwise identical cell that lacks the first CAR”. Claim scope is not limited by claim language which does not limit a claim to a particular structure. See MPEP 2111.04.  In this case, the recitation merely indicates an intended/desired result of performing the administration step of claim 1 but does not positively limit any of the structure or material acts recited in claim 1. 
Pulé discloses that the intracellular T cell signaling domain (endodomain) is a CD3-zeta endodomain (primary signaling domain). Figure 8 and page 5, lines 8-20; see also page 30, line 32.
Pulé discloses that the cancer is breast cancer, colon cancer, leukemia, lung cancer, melanoma, non-Hodgkin lymphoma, pancreatic cancer, prostate cancer, ovarian cancer, brain cancer, glioma, glioblastoma multiforme and medulloblastomas, lymphoma, Hodgkin’s lymphoma, multiple myeloma, plasmacytomas, acute/chronic myeloid leukemia, acute/chronic lymphoid leukemia, and neuroblastoma. Page 63, lines 26-29; and pages 63-64, joining paragraph.
SEQ ID NO: 20 of the instant application refers to a CD3-zeta intracellular signaling domain. SEQ ID NO: 15 of Pulé comprises a CD3-zeta endodomain (intracellular signaling domain) with 100% percent similarity to SEQ ID NO: 20 of the instant application. See page 39, lines 17-20; see Alignments below. Accordingly, the limitations of claim 94 are anticipated by Pulé.
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that Pulé does not teach enhanced proliferation of the cell compared to a cell that does not express the first CAR, as recited in the claims. See pages 27-28 of Applicant’s reply. This is not persuasive. As an initial matter, the rejection does not disregard the recitation “wherein said administering of the cell enhances proliferation of the cell in the subject compared to administering an otherwise identical cell that lacks the first CAR”. Rather, the rejection expressly addresses the recitation and clearly articulates a broadest reasonable interpretation. The recitation was found not to positively limit any of the structure or material acts recited the claims so as to patentably distinguish over the teachings of the cited prior art. Applicant’s argument fails to articulate a single, specific reason how or in what way the recitation further limits the structure and material acts of the claims so as to patentably distinguish over the teachings of the cited prior art.

	Applicant argues that Pulé teaches an “inhibitory endodomain” which is different than an “intracellular signaling domain” as recited in the claims. In particular, Applicant argues that the specification discloses that “[t]he intracellular signaling domain generates a signal that promotes an immune effector function of the CAR-expressing[ ]cell…” (page 29, lines 7-8) which is the opposite as described in Pulé. See page 28 of Applicant’s reply. This is not persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The rejected claims do not recite that the intracellular signaling domain “generates a signal that promotes an immune effector function of the CAR-expressing[ ]cell”. The claims merely recite “an intracellular signaling domain”. Indeed, Applicant’s own disclosure states that intracellular signaling domain may regulate activity “either in a stimulatory way, or in an inhibitory way” (page 138). 

Applicant argues that Pulé teaches that the antigen of the first CAR and the antigen of the second CAR are co-expressed in the same target. In contrast, the antigen of the first CAR (B-cell antigen) and the antigen of the second CAR (a tumor antigen other than a B-cell antigen), as recited in the claims, are not co-expressed on the same cell because otherwise the tumor antigen recognized by the second CAR would be a B-cell antigen. See pages 28-29 of Applicant’s reply. This is not persuasive. The rejected claims do not recite that the antigen of the first CAR (B-cell antigen) and the antigen of the second CAR (a tumor antigen other than a B-cell antigen) are not co-expressed on the same cell. The claims recite that the antigen of the first CAR is CD19 and that the antigen of the second CAR is EGFRvIII. Pulé teaches that the antigen of the first CAR is CD19 and that the antigen of the second CAR is EGFRvIII. Applicant’s argument that EGFRvIII is not “a tumor antigen other than a B-cell antigen” is in direct contradiction with the rejected claims and Applicant’s own disclosure. Moreover, one of ordinary skill in the art would have understood that a cell may (1) express both CD19 antigen and EGFRvIII antigen, (2) express CD19 antigen but not EGFRvIII antigen, or (3) express EGFRvIII antigen but not CD19 antigen.



Claims 1-3, 21, 39, 43, 57, 65, 70-71 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/142675 A2 to Loew et al. (published: 24 Sep 2015; filed 13 Mar 2015), of record in IDS.
	This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
Loew discloses a method of treating cancer in a subject comprising administering to the subject immune effector cells (e.g. T cells) that comprise a chimeric antigen receptor (CAR) polypeptide. Paragraphs [00704-00706]. Loew discloses a CAR polypeptide that bind to CD19 and a CAR polypeptide that binds to EGFRvIII. Paragraph [00340]. Loew discloses methods of treating cancer by administering to a subject immune effector cells (e.g. T cells) that comprise a CAR polypeptide that binds to CD19, and methods of treating cancer by administering to a subject immune effector cells (e.g. T cells) that comprise a CAR polypeptide that binds to EGFRvIII. Paragraphs [00707-00708]. Loew discloses that the immune effector cells (e.g. T cells) comprising a first CAR polypeptide further comprise a second CAR polypeptide, wherein the second CAR polypeptide binds to a target antigen different than the first CAR polypeptide. Paragraph [0047]. For these reasons, Loew fairly teaches a method of treating cancer in a subject comprising administering to the subject immune effector cells (e.g. T cells) comprising a first CAR polypeptide that binds to CD19 and a second CAR polypeptide that binds to EGFRvIII. 
Loew discloses that the CAR polypeptides comprise an antigen binding domain, a transmembrane domain, and an intracellular domain. Paragraph [005].
Claim 1 further recites “wherein said administering of the cell enhances proliferation of the cell in the subject compared to administering an otherwise identical cell that lacks the first CAR”. Claim scope is not limited by claim language which does not limit a claim to a particular structure. See MPEP 2111.04.  In this case, the recitation merely indicates an intended/desired result of performing the administration step of claim 1 but does not positively limit any of the structure or material acts recited in claim 1. 
Loew discloses that the primary signaling domain is CD3-zeta. Paragraph [0014].
Loew discloses that the cancer is colon cancer, rectal cancer, renal-cell carcinoma, liver cancer, non-small cell carcinoma of the lung, cancer of the small intestine, cancer of the esophagus, melanoma, bone cancer, pancreatic cancer, skin cancer, cancer of the head or neck, cutaneous or intraocular malignant melanoma, uterine cancer, ovarian cancer, rectal cancer, cancer of the anal region, stomach cancer, testicular cancer, uterine cancer, carcinoma of the fallopian tubes, carcinoma of the endometrium, carcinoma of the cervix, carcinoma of the vagina, carcinoma of the vulva, Hodgkin's Disease, non-Hodgkin's lymphoma, cancer of the endocrine system, cancer of the thyroid gland, cancer of the parathyroid gland, cancer of the adrenal gland, sarcoma of soft tissue, cancer of the urethra, cancer of the penis, solid tumors of childhood, cancer of the bladder, cancer of the kidney or ureter, carcinoma of the renal pelvis, neoplasm of the central nervous system (CNS), primary CNS lymphoma, tumor angiogenesis, spinal axis tumor, brain stem glioma, pituitary adenoma, Kaposi's sarcoma, epidermoid cancer, squamous cell cancer, T-cell lymphoma, environmentally induced cancers, combinations of said cancers, and metastatic lesions of said cancers. Paragraph [0069]. Loew discloses that the cancer is acute lymphoblastic leukemia, chronic lymphocytic leukemia, diffuse large B-cell lymphoma, Mantle cell lymphoma, multiple myeloma, and glioblastoma. Paragraphs [00707-00708].
Loew discloses that the subject is human. Paragraph [0058].
	Response to arguments: Applicant’s remarks filed 09/22/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that Loew does not teach enhanced proliferation of the cell compared to a cell that does not express the first CAR, as recited in the claims. See page 30 of Applicant’s reply. This is not persuasive. The rejected claims provide the recitation “wherein said administering of the cell enhances proliferation of the cell in the subject compared to administering an otherwise identical cell that lacks the first CAR”. The rejection expressly addresses the recitation and clearly articulates a broadest reasonable interpretation. The recitation was found not to positively limit any of the structure or material acts recited the claims so as to patentably distinguish over the teachings of the cited prior art. Applicant’s argument fails to articulate a single, specific reason how or in what way the recitation further limits the structure and material acts of the claims so as to patentably distinguish over the teachings of the cited prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/075468 A1 to Pulé et al. (published: 28 May 2015; filed: 21 Nov 2014), as applied to claims 1-3, 23, 39, 43, 57, 65, 71, and 94 above.
	This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above.
Claim 70 recites that the subject is human. As discussed above, Pulé discloses a method of treating a subject by administration of CAR-T cells (e.g. page 16, lines 10-24). Pulé does not expressly identify the species of the subject. However, Pulé discusses clinical trials with CAR-T cells (page 2, lines 20-30) and generating CAR-T cells from cells isolated from “patients” and “donors” (page 16; lines 5-8; page 49, lines 33-36). For these reasons, and those discussed above, one of ordinary skill in the art would have reasonably inferred that the subjects, patients, and donors disclosed by Pulé include human subjects, human patients, and human donors. See MPEP 2144.01. Moreover, one of ordinary skill in the art would have been motivated treat human subjects in order to alleviate the suffering of human cancer patients. Accordingly, the limitations of claim 70 are prima facie obvious over the cited prior art.



Claims 5, 23, 70, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/075468 A1 to Pulé et al. (published: 28 May 2015; filed: 21 Nov 2014), as applied to claims 1-3, 21, 39, 43, 57, 65, 71, and 94 above; in view of US 2014/0322275 A1 to Brogdon et al.; and US 2014/0271635 A1 to Brogdon et al.
	This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above.
US 2014/0322275 A1 discloses a method of treating cancer in a subject comprising administering to the subject a T cell comprising a first CAR that binds to EGFRvIII. Paragraphs [0299-0300]. US 2014/0322275 A1 further discloses that the CAR-expressing cell further comprises a second CAR that binds to a target other than EGFRvIII. Paragraphs [0210-0211]. SEQ ID NO: 73 of US 2014/0322275 A1 is identical to SEQ ID NO: 1073 of the instant application, which comprises the antigen binding domain of SEQ ID NO: 76 of the instant application. See paragraph [0140]; see Alignments below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CAR that binds to EGFRvIII, as disclosed by Pulé, with the CAR according to instant SEQ ID NO: 1073, or alternatively a CAR comprising the antigen binding domain of instant SEQ ID NO: 76, as disclosed by US 2014/0322275 A1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
US 2014/0271635 A1 discloses a method of treating cancer in a subject comprising administering to the subject a T cell comprising a first CAR that binds to CD19. Paragraphs [0034-0039, 0139-0141]. US 2014/0271635 A1 further discloses that the CAR-expressing cell further comprises a second CAR that binds to a target other than CD19. Paragraph [0215]. SEQ ID NO: 32 of US 2014/0271635 A1 is identical to SEQ ID NO: 270 of the instant application, which comprises the antigen binding domain of SEQ ID NO: 84 of the instant application. See paragraph [0013]; see Alignments below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CAR that binds to CD19, as disclosed by Pulé, with the CAR according to instant SEQ ID NO: 270, or alternatively a CAR comprising the antigen binding domain of instant SEQ ID NO: 84, as disclosed by US 2014/0271635 A1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
SEQ ID NO: 1073 and SEQ ID NO: 270 of the instant application, which are disclosed by US 2014/0322275 A1 and US 2014/0271635 A1 respectively, each comprise the CD3-zeta intracellular signaling domain according to SEQ ID NO: 18 of the instant application, which differs from SEQ ID NO: 20 of the instant application by one amino acid modification. See Alignments below.
US 2014/0322275 A1 discloses that the subject is human (paragraph [0125]). US 2014/0271635 A1 discloses that the subject is human (paragraph [0044]).


Claims 5, 23, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/142675 A2 to Loew et al. (published: 24 Sep 2015; filed 13 Mar 2015), of record in IDS, as applied to claims 1-3, 21, 39, 43, 57, 65, 70-71 above; in view of US 2014/0322275 A1 to Brogdon et al.; and US 2014/0271635 A1 to Brogdon et al.
	This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above.
US 2014/0322275 A1 discloses a method of treating cancer in a subject comprising administering to the subject a T cell comprising a first CAR that binds to EGFRvIII. Paragraphs [0299-0300]. US 2014/0322275 A1 further discloses that the CAR-expressing cell further comprises a second CAR that binds to a target other than EGFRvIII. Paragraphs [0210-0211]. SEQ ID NO: 73 of US 2014/0322275 A1 is identical to SEQ ID NO: 1073 of the instant application, which comprises the antigen binding domain of SEQ ID NO: 76 of the instant application. See paragraph [0140]; see Alignments below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CAR that binds to EGFRvIII, as disclosed by Loew, with the CAR according to instant SEQ ID NO: 1073, or alternatively a CAR comprising the antigen binding domain of instant SEQ ID NO: 76, as disclosed by US 2014/0322275 A1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
US 2014/0271635 A1 discloses a method of treating cancer in a subject comprising administering to the subject a T cell comprising a first CAR that binds to CD19. Paragraphs [0034-0039, 0139-0141]. US 2014/0271635 A1 further discloses that the CAR-expressing cell further comprises a second CAR that binds to a target other than CD19. Paragraph [0215]. SEQ ID NO: 32 of US 2014/0271635 A1 is identical to SEQ ID NO: 270 of the instant application, which comprises the antigen binding domain of SEQ ID NO: 84 of the instant application. See paragraph [0013]; see Alignments below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CAR that binds to CD19, as disclosed by Loew, with the CAR according to instant SEQ ID NO: 270, or alternatively a CAR comprising the antigen binding domain of instant SEQ ID NO: 84, as disclosed by US 2014/0271635 A1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
SEQ ID NO: 1073 and SEQ ID NO: 270 of the instant application, which are disclosed by US 2014/0322275 A1 and US 2014/0271635 A1 respectively, each comprise the CD3-zeta intracellular signaling domain according to SEQ ID NO: 18 of the instant application, which differs from SEQ ID NO: 20 of the instant application by one amino acid modification. See Alignments below.










Alignments
	The following alignments are referenced in this Office action:


SEQ ID NO: 84 (Qy) and SEQ ID NO: 270 (Db) of the instant application

    PNG
    media_image1.png
    396
    638
    media_image1.png
    Greyscale
 


SEQ ID NO: 76 (Qy) and SEQ ID NO: 1073 (Db) of the instant application

    PNG
    media_image2.png
    398
    647
    media_image2.png
    Greyscale
 

SEQ ID NO: 18 (Qy) and SEQ ID NO: 270 (Db) of the instant application

    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale




SEQ ID NO: 18 (Qy) and SEQ ID NO: 1073 (Db) of the instant application

    PNG
    media_image4.png
    199
    644
    media_image4.png
    Greyscale





SEQ ID NO: 18 (Qy) and SEQ ID NO: 20 (Db) of the instant application

    PNG
    media_image5.png
    203
    643
    media_image5.png
    Greyscale





Instant SEQ ID NO: 20 (Qy) and SEQ ID NO: 15 of WO 2015/075468 A1 (Db)

    PNG
    media_image6.png
    257
    820
    media_image6.png
    Greyscale




Instant SEQ ID NO: 1073 (Qy) and SEQ ID NO: 73 of US 2014/0322275 A1 (Db)

    PNG
    media_image7.png
    915
    884
    media_image7.png
    Greyscale



Instant SEQ ID NO: 270 (Qy) and SEQ ID NO: 32 of US 2014/0271635 A1 (Db)

    PNG
    media_image8.png
    906
    872
    media_image8.png
    Greyscale






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633